Title: To Thomas Jefferson from Thomas Lloyd, 6 August 1808
From: Lloyd, Thomas
To: Jefferson, Thomas


                  
                     
                        
                     
                     Phila. Augt. 6th 1808.
                  
                  You will have to appoint a Collector for this port I interfere not, with that appointment; But I request to be Considered as an applicant for a subordinate situation.   My services in the line of the Army, first in the flying Camp; afterwards in the 4th Maryland in which I was 3 times shot, once bayonetted and in the Action of Brandywine taken Prisoner on the field, tho’ exchanged on the 4th day after as I was rendered by my wounds incapable of Accompanying an Army fleeing & fighting as Howe then was obliged to do alternately;   The recommendations which were given some Years ago, say four, are in the hands of Govr. McKean, the signers are almost all that were left alive, of the line of the Revolutionary Army—The Navy—The Staff, and the hospital department.—Vaunting of my Services, I request it may be intimated to Genl Shee’s Successor, that it would meet you approbation if he would employ me in his department.
                  My family Consist of Mrs. Lloyd & her mother—and four of our daughters I have been married to Mrs L, ever since Oct 2. 1780 which was Consumated in Lancaster in that year & my eldest daughter was born 14 July following—My Youngest daughter was born at N. York wilst I was engaged then in reporting the debates of Congress—In reporting I have but little to do, & that little illy paid for—I inclose you two of my last reports—One of them is more important, than any other I can read & Cæsar A. Rodney will say the same
                  I will say nothing of my political principles and Conduct—but I never [Sir will]
                  with affection & fidelity I am Yours
                  
                     Thomas Lloyd 
                     
                  
                  
                     I pray for one line to abate or encourage my hopes.
                  
                  
                     T. L
                  
               